AlleN, J.,
concurring: It does not appear from the record that the order given by the defendant for the whiskey was forwarded to the plaintiff at Cincinnati and accepted there.
On the contrary, the uncontradicted evidence is that the salesman of the plaintiff went to Hendersonville and there accepted the unconditional order for the whiskey, which was shipped subsequently fi*om Cincinnati on the order, and the notes sued on were executed in Hendersonville.
The term “salesman” implies that the agent of the plaintiff had authority to make a contract of sale, and the subsequent delivery was but in performance of the contract.
*413If so, tbe action is to recover on a contract for tbe sale of intoxicating liquors made in tbis State, wbicb cannot be enforced.
Page on Contracts, sec. 2592, says: “If tbe contract is made tbrougb an agent, and tbe principal is in another jurisdiction, tbe question where tbe contract is made depends upon tbe authority of tbe agent and tbe manner in wbicb be attempts to bind bis principal. If be has authority to bind bis principal, and be does so as a finality, tbe place where be enters into tbe contract is tbe place where tbe contract is made.”
In Backman v. Mussey, 31 Vt., 550, tbe contract of sale of intoxicating liquors was made in Vermont and tbe liquors were shipped by a New York dealer from New York, and tbe Court says as to tbis item: “Tbe contract for tbe first bill of liquors charged in tbe plaintiff’s account was so far made in tbis State, though consummated by a delivery without tbe State, as to be invalid here.”
Also in Starace v. Rossi, 69 Vt., 304, tbe order was taken in Vermont by an agent of tbe plaintiffs and sent to tbe plaintiff at New York and accepted there, and tbe Court said: “But it is claimed that tbe contract for tbis liquor was made in New York, and that, therefore, recovery can be bad. Tbe answer to tbis is, that tbe contract was in part, at least, made in tbis State, and that prevents recovery as effectually as though it had been wholly made here.” Tbe courts of Iowa sustain tbe same principle. Yegler v. Shipman, 33 Iowa, 200; Taylor v. Pickett, 52 Iowa, 468.
Tbe case of Westheimer v. Weisman, 60 Kan., 753, is not in conflict with these views,- because under tbe facts presented, no contract was made in Kansas, it being expressly stated that tbe order taken by tbe agent was subject “to tbe approval of tbe plaintiffs at their place of business in Missouri,” and tbe Court says upon tbis point: “Tbe agent did no more than make an offer of sale, subject to tbe approval of bis bouse. Tbe final acceptance of tbe order and tbe consummation of tbe sale occurred in Missouri, where such sales were lawful.”